Citation Nr: 0917016	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  04-03 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to increased evaluations for multilevel lumbar 
spondylosis, status post L4-S1 spinal stabilization with 
fusion and right lower extremity radiculopathy, initially 
evaluated as 10 percent disabling from April 25, 1995 until 
September 7, 1999 and from December 1, 1999 until January 23, 
2007, and as 50 percent disabling beginning on January 23, 
2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The Veteran served on active duty from February 1954 to 
February 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

The Board remanded this case in June 2006 and August 2008.  
At the time of the June 2006 remand, the Veteran had been 
assigned a 10 percent evaluation for the entire pendency of 
this appeal following the grant of service connection in 
April 25, 1995, except for a period from September 7 until 
December 1 of 1999 when a temporary 100 percent evaluation 
under 38 C.F.R. § 4.30 was assigned following lumbosacral 
spine surgery.  In a March 2008 rating decision, the 
Veteran's evaluation was increased to 40 percent, effective 
from January 23, 2007.  Following the second remand, in 
February 2009, the evaluation was increased to 50 percent as 
of January 23, 2007.  Both the prior 10 percent evaluation 
and the current 50 percent evaluation represent less than the 
maximum available and remain at issue on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In March 2009, the Veteran submitted a VA Form 21-8940 
(Veteran's Application for Increased Compensation Based on 
Unemployability).  This new claim is referred to the RO for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During the period from April 25, 1995 until December 19, 
1997, the Veteran's service-connected lumbosacral spine 
disability was not shown to be productive of more than mild 
symptoms, in terms of limitation of motion, lumbosacral 
strain, and intervertebral disc syndrome.

2.  The evidence from the period from December 19, 1997 until 
April 12, 1999 reflects increased symptomatology, notably 
objective evidence of muscle spasm; there was, however, no 
indication of a disability that was more than moderate in 
degree.

3.  Evidence from the periods from April 12, 1999 until 
September 7, 1999 and from December 1, 1999 until January 23, 
2007 reflects severe lumbosacral disc disease, with severe 
limitation of forward flexion upon examination.

4.  Evidence beginning on January 23, 2007 indicates 
unfavorable ankylosis of the thoracolumbar spine.

5.  There is evidence of record of associated right lower 
extremity radiculopathy that is no more than mild in degree.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for multilevel lumbar spondylosis, status post L4-S1 
spinal stabilization with fusion, for the period from April 
25, 1995 until December 19, 1997 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45 (2008); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-5295 (2002).

2.  The criteria for a 20 percent evaluation for multilevel 
lumbar spondylosis, status post L4-S1 spinal stabilization 
with fusion, for the period from December 19, 1997 until 
April 12, 1999 have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45 (2008); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285-5295 (2002).

3.  The criteria for a 40 percent evaluation for multilevel 
lumbar spondylosis, status post L4-S1 spinal stabilization 
with fusion, for the periods from April 12, 1999 until 
September 7, 1999 and from December 1, 1999 until January 23, 
2007 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243 (2008); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-5295 (2002).

4.  The criteria for an evaluation in excess of 50 percent 
for multilevel lumbar spondylosis, status post L4-S1 spinal 
stabilization with fusion, for the period beginning on 
January 23, 2007 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5243 (2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 
(2002).

5.  The criteria for a separate 10 percent evaluation for 
right lower extremity radiculopathy have been met for the 
period beginning on September 23, 2002.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  
These revisions took place in two phases.

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), a 10 percent evaluation 
was warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation was in order for moderate intervertebral 
disc syndrome, with recurring attacks.  A 40 percent 
evaluation contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy which characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent evaluation contemplates intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bedrest prescribed by a physician and treatment by a 
physician.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.  

The remaining diagnostic criteria for evaluating spine 
disorders were revised at a later date, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003). 

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002), a 10 percent evaluation was assigned for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation was warranted for moderate limitation of 
motion, while a 40 percent evaluation contemplated severe 
limitation of motion.

Also, under the prior criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 10 percent evaluation 
contemplated characteristic pain on motion.  A 20 percent 
evaluation was warranted for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent evaluation was in order for 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Several other relevant provisions were in effect prior to the 
September 26, 2003 revisions.  Under Diagnostic Code 5289, a 
40 percent evaluation was warranted for favorable ankylosis 
(e.g., complete bony fixation) of the lumbar spine, with a 50 
percent evaluation assigned for unfavorable ankylosis of the 
lumbar spine.  Other sections addressed spinal fractures 
(Diagnostic Code 5285) and ankylosis of the entire spine 
(Diagnostic Code 5286), but, as described in greater detail 
below, neither has been shown in this case.

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 10 percent evaluation is in order for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, while a 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.

Under Note 2 accompanying the rating formula for spine 
disorders, the "combined range of motion" refers to the sum 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  38 C.F.R. § 4.71a 
(Plate V) indicates that normal range of motion of the 
thoracolumbar spine encompasses flexion to 90 degrees and 
extension, bilateral lateral flexion, and bilateral rotation 
to 30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  

Under Note 5 accompanying the rating formula for spine 
disorders, unfavorable ankylosis for VA compensation purposes 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

II. Analysis

Preliminarily, the Board notes that a "staged" rating has 
already been assigned in this case, pursuant to Fenderson.  
While the Board concurs that a gradual increase in disability 
has been shown in this case, the Board finds that this 
increase was evident and progressive earlier than the 
assigned staged rating presently indicates.

The Board first notes that, for the period dated from April 
25, 1995 until December 19, 1997, there is insufficient 
evidence of record to support a grant of an initial 
evaluation in excess of 10 percent.  The Board is aware that 
in 1994, prior to the effectuation of the grant of service 
connection, the Veteran was treated for severe left sciatic 
neuritis associated with degenerative lumbar disc disease.  
In October 1994, however, he underwent a laminectomy of L4, 
with a medical facetectomy of L4-L5 and a foraminotomy of L4-
L5 on the right.  Subsequent treatment records concurrent 
with the present appeal indicate good progress after this 
surgery.  Some radicular discomfort with numbness in the 
right leg was noted in January 1995.  In April 1995, however, 
the Veteran reported that sitting down for a few minutes 
would greatly improve his right leg pain, and he was able to 
continue functioning in his daily activities such as yard 
work.  Private treatment records from 1996 address only right 
thigh/hip and left knee symptomatology, and no VA 
examinations were conducted during this period.  In the 
absence of evidence of evidence of moderate intervertebral 
disc syndrome, with recurring attacks; moderate limitation of 
motion; muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in the standing position; 
or ankylosis the evidence from this period does not in any 
way support an initial evaluation in excess of 10 percent.  

On December 19, 1997, however, the Veteran began additional 
treatment encompassing his lumbar degenerative disc disease.  
Initially, he reported sharp pain in his low back, with 
radiation down his left lower extremity.  At that time, 
muscle spasm and decreased forward bending were noted.  
Muscle spasm was also noted in this record, and treatment in 
February 1998 also showed lumbar paraspinal muscle spasm over 
the right sacroiliac joint.  "Some improvement" of the low 
back was noted in April 1998, and the examiner rendered an 
impression of lumbar degenerative disc disease without 
significant radiculopathy.  Given the multiple findings of 
muscle spasm, however, the Board finds that the criteria for 
a 20 percent evaluation under the now-deleted provisions of 
Diagnostic Code 5295 were met as of December 19, 1997.  The 
Board must further note, however, that during this time there 
were no range of motion findings and no indication of severe 
symptoms in terms of strain or intervertebral disc disease, 
or of ankylosis.  Also, given that no VA examinations were 
conducted until December 2001, there was no indication of 
such symptoms as painful motion, functional loss due to pain, 
weakness, excess fatigability, or additional disability 
during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-
07 (1995).  Rather, during the period from December 19, 1997 
until April 12, 1999, a 20 percent evaluation, but not more, 
was warranted.

On April 12, 1999, the Veteran was seen for increased 
complaints of low back pain, with radiation into his left 
hip.  On that date, lumbar spine x-rays were conducted, and 
these x-rays revealed severe L4-L5 and L5-S1 disc disease.  
The Veteran received further treatment in May 1999, and an 
MRI from that month revealed severe degenerative disc disease 
and moderate arthritis at the L4-L5 level, with focal 
posterior central disc herniation, as well as bilateral 
posterolateral disc bulging.  This was noted to be causing 
mild to moderate spinal stenosis and moderate to severe 
bilateral neural foraminal stenosis.  There was also less 
severe degenerative disc disease and arthritis at the L5-S1 
level, causing mild to moderate bilateral neural foraminal 
narrowing.  In July 1999, the Veteran's range of motion 
testing revealed forward flexion to 30 degrees and extension 
and bilateral flexion to 10 degrees.  The possibility of 
surgery was discussed at that time, and, in September 1999, 
the Veteran underwent an L4 revision laminectomy and left L4-
L5 microdiscectomy with bilateral foraminotomy, harvesting of 
iliac crest autograph, L4-S1 posterolateral fusion, L4-S1 
segmental fixation, L4-L5 posterior lumbar interbody fusion 
with carbon fiber cage and iliac crest autograft, and 
placement of an electric bone stimulator.  In view of this 
surgery, a temporary 100 percent evaluation was assigned 
under 38 C.F.R. § 4.30 from September 7 until December 1 in 
1999.

A review of the above records leads the Board to conclude 
that a 40 percent evaluation for the Veteran's disability was 
warranted for the period beginning on April 12, 1999 and 
lasting until January 23, 2007, exclusive of the period 
during which a temporary total rating was in effect in late 
1999.  In terms of Diagnostic Code 5293, the Board notes the 
April 12, 1999 x-ray findings of severe degenerative disc 
disease and has further considered the confirmation of those 
findings with regard to L4-L5 in May 1999 and the extensive 
lumbosacral surgery necessitated in September 1999.  In terms 
of the now-deleted provisions of Diagnostic Code 5292 
concerning limitation of motion, the Board also finds that 
the substantially reduced range of motion from July 1999, 
notably flexion to only 30 degrees, represents severe 
limitation of motion.  For all of these reasons, the Board 
finds that the evidence supports a 40 percent evaluation 
during this noted time period.

In reaching this partial conclusion, the Board further notes 
that the now-deleted provisions of Diagnostic Codes 5292 and 
5295 did not allow for an evaluation in excess of 40 percent.  
The current formula for rating disorders, effective as of 
September 26, 2003, also does not allow for a higher 
evaluation on any basis other than unfavorable ankylosis.  
Accordingly, the remainder of the Board's analysis in this 
case will be focused on the presence and onset of unfavorable 
ankylosis and intervertebral disc syndrome symptomatology 
because such symptoms as limitation of motion and muscle 
spasm are, under all applicable diagnostic criteria, 
insufficient to support an evaluation in excess of 40 
percent.

In this regard, the Board notes that the remaining relevant 
medical documentation prior to January 23, 2007 includes the 
report of December 2001 and November 2004 VA examinations, VA 
x-rays from July 2004, and multiple contemporaneous private 
and VA treatment records.  The Board has reviewed all of this 
evidence but finds no indication of unfavorable ankylosis of 
the lumbar spine; pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
which characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief; or incapacitating episodes having a total duration of 
at least six weeks during the past twelve months.  Absent any 
such evidence, there is no schedular basis for an evaluation 
in excess of 40 percent for the period from April 12, 1999 
until January 23, 2007.  

On January 22, 2007, the Veteran underwent a further VA 
examination, during which he denied incapacitating episodes 
in the past 12 months.  In rendering a diagnosis, the 
examiner noted that "[t]he only positive thing that I could 
say about the lumbar and lumbosacral ankylosis present is 
that it occurred after 1999 which was the year the Veteran 
stated that he had his spinal fusion procedure."  The 
examiner further noted a permanent condition of a forward-
leaning fixed kyphosis with a Dowager's hump.  During testing 
for DeLuca considerations, the examiner noted a loss of 8 
degrees of forward flexion (a change from 38 degrees to 30 
degrees) and recorded that the Veteran noted fatigue 
primarily, but also weakness, lack of endurance, and 
incoordination.  The examiner also noted that the Veteran was 
audibly gasping in pain on measurement of range of motion.  
See DeLuca v. Brown, supra.  In the August 2008 remand, the 
Board requested an opinion as to whether there was 
unfavorable ankylosis of the entire thoracolumbar spine, or 
the entire spine.  A further VA examination was conducted in 
October 2008, with the examiner finding both ankylosis of the 
entire thoracolumbar spine and breathing limited to 
diaphragmatic respiration.  The examiner further commented 
that there was unfavorable ankylosis of the thoracolumbar 
spine, and the current severity of the condition was 
"severe."  

In a February 2009 rating decision, both examination reports 
were discussed, and the increase to 50 percent was made 
effective from January 23, 2007.  Given the absence of 
evidence of either incapacitating episodes in the past year, 
or findings more consistent with pronounced rather than 
severe intervertebral disc syndrome, the Board notes that 
there is no basis for an increased evaluation on account of 
intervertebral disc syndrome.  The Board further observes 
that there is no indication of any disability of the cervical 
spine, let alone service-connected disability, to support a 
finding of unfavorable ankylosis of the entire spine.  
Consequently, a higher disability evaluation is not warranted 
on that basis either.  Rather, the 50 percent evaluation 
assigned as of January 23, 2007 fully contemplates the 
current degree of the Veteran's lumbosacral spine disability.

The remaining question for the Board is whether, in view of 
the provisions of Diagnostic Code 5243, any separate 
evaluations are warranted for associated objective 
neurological abnormalities.  Again, the Board notes that the 
provisions of Diagnostic Code 5243 are effective only from 
September 23, 2002.

In granting service connection for the Veteran's disability 
in April 2002, the RO specifically indicated that its grant 
included mild right lower extremity radiculopathy.  A review 
of recent medical documentation reflects that the degree of 
this radiculopathy has varied significantly over time.   Mild 
right lower extremity radiculopathy was noted in the clinical 
impression section of the December 2001 VA examination 
report, with the Veteran separately noted to be complaining 
of decreased sensation of the S1 dermatomal distribution for 
the right lower extremity.  A private medical report from 
April 2004 indicates no definite focal radiculopathy.  A 
November 2004 VA examination report, however, indicates 
moderate right lower extremity S1 radiculopathy, with an 
examination showing altered sensation of the S1 dermatomal 
distribution.  In June 2006, the Veteran was hospitalized at 
a private facility, with an admitting diagnosis of status 
post lumbar fusion with intractable right lower extremity 
pain, and he underwent steroid injections and electrode 
treatment.  However, the January 2007 VA examination report 
indicates that the Veteran had no evidence of a firm 
radiculopathy, as "the overtones of the bilateral diabetic 
peripheral neuropathy made all of his neurological evaluation 
very difficult."  

On balance, given the varying examination findings, the Board 
finds that there is evidence of right lower extremity 
radiculopathy that is no more than mild in degree.  A 
separate 10 percent evaluation is thus warranted for this 
associated objective neurological abnormality under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (addressing the sciatic 
nerve), for the period beginning on September 23, 2002.

As to the left lower extremity, the Board is aware that the 
Veteran was noted to have left lumbar radiculopathy during 
private treatment in June 2006.  At that time, there was 
decreased sensation to sharp pinwheel and pinprick 
bilaterally in a distal non-dermatomal fashion, but with no 
gross motor deficits.  The January 2007 VA examination, 
however, was entirely negative for evidence of a firm 
radiculopathy; as noted above, the examiner cited to "the 
overtones of the bilateral diabetic peripheral neuropathy."  
Moreover, while the Veteran reported burning pain going down 
to the left knee during VA treatment in February 2008, in 
July 2008 he described left-sided burning pain "that does 
not radiate."  He also reported left-sided lumbar pain but 
denied radiation of pain during his October 2008 VA 
examination.  Overall, the Board finds that the degree of any 
objective left lower extremity symptomatology is at most 
minimal and insufficient to warrant a separate compensable 
evaluation under Diagnostic Code 8520 for mild symptoms.

As a final matter, the Veteran has submitted no evidence 
showing that his lumbar spine disability has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As indicated above, he underwent 
surgery in September 1999 and was later hospitalized for just 
under two weeks for right lower extremity pain in June 2006.  
The Board again notes, however, that this hospital treatment 
has been among the factors considered in both the increase in 
the evaluation to 40 percent for the period of time 
encompassing these hospitalizations and the assignment of a 
separate 10 percent evaluation for right lower extremity 
radiculopathy.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).

Overall, the Board finds that the Veteran's multilevel lumbar 
spondylosis, status post L4-S1 spinal stabilization with 
fusion warrants a 10 percent initial evaluation from April 
25, 1995 until December 19, 1997; a 20 percent evaluation 
from December 19, 1997 until April 12, 1999; a 40 percent 
evaluation from April 12, 1999 until September 7, 1999 and 
from December 1, 1999 until January 23, 2007; and a 50 
percent evaluation beginning on January 23, 2007.  A separate 
10 percent evaluation is warranted for right lower extremity 
radiculopathy for the period beginning on September 23, 2002.  
This determination represents a grant except for the periods 
from April 25, 1995 until December 19, 1997 and beginning on 
January 23, 2007.  38 C.F.R. §§ 4.3, 4.7.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 was revised in part, effective as of May 
30, 2008.  73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The 
final rule, among other changes, removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  

In this case, the Veteran was notified of the information and 
evidence needed to substantiate and complete his claim in 
letters from January 2005 and June 2006.  In the June 2006 
letter, he was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's claim has since been readjudicated multiple times, 
most recently in a rating decision and a Supplemental 
Statement of the Case issued in February 2009.

As this case concerns an initial evaluation and comes before 
the Board on appeal from the decision which also granted 
service connection, there can be no prejudice to the Veteran 
in failing to give adequate 5103(a) notice for the service 
connection claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA 
General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claim.  The Veteran's VA and private medical records have 
been obtained.  Additionally, he has been afforded multiple 
VA examinations during the pendency of this appeal, most 
recently in October 2008.


Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

An initial evaluation in excess of 10 percent for multilevel 
lumbar spondylosis, status post L4-S1 spinal stabilization 
with fusion, for the period from April 25, 1995 until 
December 19, 1997 is denied.

A 20 percent evaluation for multilevel lumbar spondylosis, 
status post L4-S1 spinal stabilization with fusion, is 
granted for the period from December 19, 1997 until April 12, 
1999, subject to the laws and regulations governing the 
payment of monetary benefits.

A 40 percent evaluation for multilevel lumbar spondylosis, 
status post L4-S1 spinal stabilization with fusion, is 
granted for the periods from April 12, 1999 until September 
7, 1999 and from December 1, 1999 until January 23, 2007, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An evaluation in excess of 50 percent for multilevel lumbar 
spondylosis, status post L4-S1 spinal stabilization with 
fusion, for the period beginning on January 23, 2007 is 
denied.

A separate 10 percent evaluation for right lower extremity 
radiculopathy is granted for the period beginning on 
September 23, 2002, subject to the laws and regulations 
governing the payment of monetary benefits.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


